Citation Nr: 0110804	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  96-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to June 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD, evaluated as 30 percent disabling from May 23, 1995.  
Thereafter, the veteran moved to California, and his claim 
was forwarded to the Board from the Los Angeles, RO.

This case was previously before the Board and was remanded to 
the RO in October 1997 and September 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD does not result in considerable 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000); Karnas v. Derwinski, 1 Vet.App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the criteria for a higher rating for PTSD.  VA and private 
outpatient treatment records have been obtained, and multiple 
VA examinations have been conducted.  The veteran has not 
identified any outstanding medical records.  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).

Factual Background

The veteran underwent a VA social and industrial survey in 
July 1995.  It was noted that he was under the influence of 
heroin at the time of the examination.  It was further noted 
that his claims file was reviewed.  The veteran stated that 
he worked as a stevedore on the waterfront and owned a house, 
a duplex and a car.  He stated that he had abused many types 
of drugs, but was mainly dependent on heroin.  He lived alone 
in one of his homes.  He felt supported by his siblings, 
mother and father.  He stated that most of his friends were 
dead but that he did have one friend in Portland who was a 
veteran.  He reported that at one time he was quite active 
socially, and played tennis or baseball 2-4 times per week.  
He also enjoyed movies.  He stated that he now watches 
television because he feels he cannot get motivated.  If he 
is not at work, he says he is in his home.  He denied any 
current psychiatric treatment.  He reported that he used up 
to a gram of heroin intravenously daily.  

The social worker reported that the veteran described the 
following: depression, anxiety attacks, recurring nightmares, 
lack of interest in activities he formerly enjoyed, guilt 
that he returned from Vietnam because he was "a drug addict, 
and good guys got killed instead of me," temper problems, 
unwanted thoughts of Vietnam, feeling like a misfit, feeling 
hopeless, and a sense that he has no future.  At times the 
veteran became irritable, with a labile affect, inappropriate 
jumping from his chair, and on at least one occasion made 
faces at the social worker.  It was noted that his 
interpersonal and social functioning appeared to be 
profoundly impaired.  It was noted, however, that he owned 
two homes and a car.  He was able to work intermittently 
while still using up to a gram of heroin a day.  He reported 
that his income was over $3,000 per month.  The social worker 
stated that the veteran did not appear to be significantly 
industrially impaired.  

The veteran was also afforded a VA psychiatric examination in 
July 1995.  The examiner noted that the veteran's claims file 
was reviewed.  The veteran reported that his first steady 
job, lasting longer than a year, was in 1982 as a 
longshoreman on the waterfront, and he continued to have this 
job.  He stated that this job worked for him because he did 
not have to go to work if he did not want to.  He indicated 
that he put in about 3 1/2 days a week and that he liked his 
job and generally got along with people at work.  He reported 
having daily memories of Vietnam as well as nightmares a few 
times a week.  He also reported having flashbacks and anxiety 
attacks and avoided talking about Vietnam.  Regarding 
interests, he reported that in the past he used to enjoy a 
lot of things but said that he did not seem to be doing any 
of them anymore.  He said he was not able to stay focused and 
that this was getting worse.  Regarding friends, he reported 
that he had one very close friend and that he spent time with 
him, his wife and children.  He also had close relationships 
with his parents, four brothers and three sisters.  He stated 
that he tried to keep up close ties with them and had loving 
feelings towards them.  He admitted to problems sleeping and 
concentrating as well as being easily startled, irritable and 
depressed.  He reported having suicidal thoughts but did not 
think he was in danger.  

Mental status examination noted that the veteran was casually 
and neatly groomed and somewhat hostile and defensive during 
the interview.  His affect was restricted.  Speech was normal 
in rate and rhythm.  Thought process was linear and 
sequential.  Thought content was negative for any obvious 
psychotic symptoms.  He was fully alert and oriented, and 
grossly, there were no cognitive deficits.  The diagnoses 
were PTSD, mild impairment, opiate abuse/dependence, and 
major depressive episode.  A global assessment of functioning 
(GAF) score of 60 was noted.  The examiner noted that over 
the years the veteran had abused heroin heavily, but had been 
able to maintain steady employment since 1982.  Although he 
gave a history of two brief marriages and multiple 
relationships, he did seem to be able to have positive and 
rewarding relationships with others.  The examiner concluded 
that the veteran was mildly impaired from symptoms of PTSD.  

In a November 1995 rating decision, the RO granted service 
connection for PTSD with depression and assigned a 30 percent 
evaluation from May 23, 1995.  

A VA hospital report shows that the veteran was admitted on 
March 11, 1997 with complaints of suicidal ideation with plan 
(jump off bridge).  He reported that he used three to four 
grams of heroin intravenously a day.  He indicated that his 
last heroin use was that morning with approximately one gram.  
He felt depressed and disgusted for letting him abuse himself 
the way that he had and stated that he was "at the end of 
his rope".  He could not identify any particular event which 
prompted him to become suicidal.  He was seeking help due to 
his suicidal ideation and stated that withdrawal symptoms 
usually started within approximately 12 hours of his last use 
and included insomnia, diaphoresis, diarrhea, and bone pain.  
The veteran indicated that he was currently unemployed, but 
had worked as a Stevedore and believed that he could get his 
job back when he was clean.  Mental status examination noted 
that the veteran was slightly disheveled dressed in pajamas.  
He was cooperative with no noted psychomotor disturbances, 
other than his sniffing and yawns, which might have been part 
of his early withdrawal symptoms.  He made good eye contact.  
His mood was stated to be depressed.  His affect was 
restrictive and congruent.  He answered questions in a goal 
directed manner.  He was somewhat perseverant concerning his 
self-disgust at the way he let himself abuse his body.  There 
was positive suicidal ideation with plan and no homicidal 
ideation, obsession, compulsions, delusions or 
hallucinations.  He was alert and oriented times three, with 
no sign of hyperalertness.  Insight was good into his 
problems but questionable to solutions.  His judgment was 
considered to be impaired.  His thinking was abstract with 
some problem solving abilities.  The veteran proceeded 
through his withdrawal symptoms and was discharged on March 
18, 1997 to his own home with no restrictions.  He could 
return to work as tolerated.  The diagnoses included opioid 
dependence and abuse, PTSD and substance induced mood 
disorder with suicidal ideation.  His GAF score was 30.  

Medical records from Tigard Recovery Center dated from 
January to April 1997 show the veteran undergoing heroin 
abuse detoxification.  It was noted that he had first used 
heroin at age 17, and was currently using 2 grams daily.  
Although he had referred himself for treatment, he was shown 
to be poorly motivated for such treatment.  He reported a 
history of PTSD and thoughts of suicide, but counseling 
focused on his problems with substance abuse.  His prognosis 
for recovery was considered poor due to lack of motivation 
and lack of a plan for recovery, and lack of recovery 
support.  He had been offered referrals for such support, but 
he resisted all such attempts.  

VA treatment records dated from March to July 1997 reflect 
treatment for a variety of problems unrelated to PTSD.  

The veteran was afforded a VA psychiatric examination in July 
1998.  When asked how often his symptoms of PTSD and 
depression occur, he responded, "Sometimes it may be days, 
sometimes one week.  It varies."  He indicated that he was 
employed as a clerk and worked from 10 a.m. to 5 p.m., 
sometimes six days a week.  He stated that he did not get 
along with other people, so he tried to be by himself.  The 
examiner noted that as to the symptoms and how they interfere 
with the veteran's employment and social functioning, it 
appeared that there was mild impairment.  On mental status 
examination, the veteran had mild impairment of thought 
processes or communication because he was preoccupied about 
his Vietnam experiences.  There were no delusions or 
hallucinations or inappropriate behavior.  There were some 
suicidal thoughts, but no plans or intentions.  His personal 
hygiene was fair.  He was oriented to person, place and time.  
He had mild memory impairment during the mental status 
examination.  He was able to remember two out of three 
objects after three and five minutes.  He had no obsessive or 
ritualistic behavior, although he was preoccupied with 
Vietnam.  The rate and flow of his speech was sometimes 
pressured, but he still was able to communicate.  There was 
no evidence of any panic attacks right now.  His mood was 
anxious, tense and mildly depressed.  There was no severe 
impairment of impulse control.  He complained of sleeping 
problems off and on which he contended mildly affected his 
daytime activities.  The diagnosis was PTSD, mild.  His GAF 
score for PTSD was 64.  The examiner noted that the available 
medical records were reviewed.  

A December 1999 statement signed by a clinic manager and 
counselor at Aegis Medical Systems noted that the veteran had 
been in their Methadone Maintenance Treatment Program for 
almost two years.  During his one-on-one counseling sessions, 
he had revealed his problems with depression caused by PTSD.  
Additionally, he reported problems with insomnia and 
nightmares, issues that continue to affect his life, 
"including the inability to hold a meaningful relationship 
with a significant other."  

A December 1999 statement from Dr. W. L. noted that he had 
evaluated the veteran three times that month, but no 
treatment was afforded.  The physician reported that the 
veteran suffered from severe PTSD symptoms including 
substance abuse, emotional lability with history of violent 
outbursts, hypervigilance, flashbacks, nightmares, and 
exaggerated startle reflex.  The physician stated that the 
veteran's PTSD was severe and accounted for about 70-80% of 
his disability.  It was noted that the only reason he could 
work as a marine clerk was because the hours were very 
flexible and he didn't have to work if he couldn't or didn't 
want to.  

A report of VA examination in April 2000 noted that all 
medical records were reviewed.  The veteran reported that his 
PTSD symptoms were chronic in nature, occurring at least once 
a week.  The examiner indicated that the extent of social 
impairment due to PTSD did not appear to be other than mild 
in nature.  The veteran socialized with some of his family 
members and had dinner with his brother and brother's son for 
Easter Sunday.  Additionally, although the veteran complained 
of both heroin dependence and PTSD symptoms, he had 
maintained regular employment for the past 12 months.  He 
stated that he had been able to do this because he was 
allowed flexibility in his work hours through his union.  It 
was noted that the veteran opted not to take advantage of 
therapy for PTSD.  

Mental status examination found the veteran to be well 
oriented times three.  His thought processes were linear and 
sequential with little evidence of immediate remote memory 
impairment.  Additionally, there were no signs of an 
underlying thought disorder.  There were no reports or signs 
of delusions, hallucinations or ritualistic behavior.  
Obsessional ideation, however, was noted centering around his 
memories of his wartime experiences.  He suffered from sleep 
disturbance due to his nightmares and at times his sleep 
disturbances interfered with his daytime activities.  He also 
verbalized feelings of depression with occasional suicidal 
ideation with neither plan nor intent.  His ability to 
maintain minimal personal hygiene and other basic activities 
of daily living was judged to be fully intact.  The rate and 
flow of his speech was relevant and logical with no obscure 
speech patterns noted.  He had a history of panic attacks but 
these did not appear to have increased in frequency or 
intensity since his last rating examination.  Overall, the 
veteran did present with restricted affect in keeping with 
his anxiety and depression.  The diagnosis was PTSD, mild.  
His GAF score for PTSD was 64.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155, 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  

The veteran's PTSD with depression is currently rated as 30 
percent disabling under Diagnostic Code 9411.  Effective 
November 7, 1996, during the pendency of this appeal, VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4, was amended with regard to rating mental 
disabilities.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version more favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In reviewing the June 1996 statement of the case as well as 
the supplemental statements of the case issued in this 
matter, the Board notes that the RO has provided the veteran 
the original and revised regulations pertaining to mental 
disorders and considered both versions of the regulations in 
determining that he is not entitled to a rating in excess of 
30 percent.  The veteran was provided the opportunity to 
present evidence and arguments in response.  Therefore, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384 (1993).  

Following the November 1996 amendments to the Rating 
Schedule, a 30 percent evaluation is warranted when there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Prior to the November 1996 amendment, the Rating Schedule 
provided a 30 percent evaluation for PTSD when the ability to 
establish or maintain effective and wholesome relationships 
with people was definitely impaired, and when the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was warranted where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was assigned when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; and when totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in a profound 
retreat from mature behavior; and there was a demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its decision 
38 U.S.C.A. § 7104(d)(1).  In a precedent opinion dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC. 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

When there is a question between two evaluations the higher 
evaluation will be assigned when the disability more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.

As noted above, service connection was established for PTSD 
with depression in November 1995; a 30 percent rating was 
assigned, effective May 23, 1995, the date of claim.  
38 C.F.R. § 3.400.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the disability based on all the 
evidence of record; it may assign separate ratings for 
separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet.App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet.App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

After evaluating the evidence, the Board concludes that the 
veteran suffers from PTSD symptomatology that more nearly 
approximates the criteria for the current 30 percent rating, 
rather than the criteria for a 50 percent rating under either 
the old or the new criteria.  The evidence does not show that 
the veteran has a flattened affect, circumstantial, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired memory 
or impaired abstract thinking.  While the July 1995 social 
and industrial survey noted that the veteran's interpersonal 
and social functioning appeared to be profoundly impaired he 
was not considered significantly industrially impaired.  In 
fact, he was still able to work while using up to a gram of 
heroin a day.  In addition, although the evidence shows that 
the veteran continues to experience PTSD symptomatology, such 
as nightmares, depression, anxiety attacks, feelings of 
hopelessness, flashbacks, and problems sleeping and 
concentrating, his psychiatric symptoms have been 
characterized as mild by VA physicians following 
comprehensive evaluations in July 1995, July 1998 and April 
2000.  His GAF scores during these examinations of 60 and 64 
correspond generally to mild to moderate symptoms under the 
GAF scales in use since November 7, 1996 and previously 
applicable.   

The VA examination reports also contradict Dr. W. L.'s 
December 1999 statement wherein he characterized the 
veteran's PTSD as severe.  In this regard, the Board notes 
that Dr. W. L. did not have access to or review the veteran's 
claim file prior to reaching his conclusion as done by the VA 
examiners.  In view of this, the probative value of the 
physician's statement is considerably diminished.  The Board 
further notes that the report of VA hospitalization in March 
1997 reflects that the veteran's suicidal ideations were the 
result of depression he felt for letting him abuse himself 
with drugs as opposed to any PTSD symptomatology.  

Based on the above, the Board finds that the criteria for a 
disability rating in excess of 30 percent based on either the 
old or new rating criteria are not met.  In reaching this 
conclusion, the Board has given due consideration to the 
provisions of 38 C.F.R. § 4.7 and the doctrine of reasonable 
doubt.  The evidence of record does not show, however, that 
the manifestations of the veteran's service-connected 
psychiatric disability more closely approximate those 
required for a higher rating at any point in time since his 
claim was initiated.  Fenderson, 12 Vet. App. at 119.  For 
the reasons shown above, the Board has determined that 

the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for PTSD.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

